DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following recitations must be shown or the feature(s) canceled from the claim(s):
In claim 6, “wherein the piston comprises a plurality of splines such that coupling the piston with the bearing creates a spline joint”.
In claim 9, “wherein the frangible point is a hollow portion of the otherwise solid shearing device”.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim 11 is objected to because of the following informalities:  The recitation “the clevis” should read “the clevis assembly” or the like in order maintain consistency of claim terminology.  Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CLEVIS ASSEMBLY WITH SHEARING DEVICE IN OPERABLE COMMUNICATION WITH A TRANSLATING ELEMENT, AND FAIL-SAFE TAIL ROTOR SYSTEM INCLUDING THE SAME
The disclosure is objected to because of the following informalities: In para. [0032], lines 2-3, the phrase “leading to the failure of the piston 48 is restrained from rotation as in a conventional system” appears to be missing certain words or grammatical elements.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6, which depends from claim 4, recites “wherein the piston” which lacks antecedent basis, but would have antecedent basis if claim 6 depended from claim 5. For examination purposes, Examiner is interpreting claim 6 to depend from claim 5 in order to promote compact prosecution.
Claim 11 recites “wherein the shearing device is attached to the clevis by a fastener” which is indefinite, because the shearing device is recited in claim 1, from which claim 11 depends, as an element of the clevis assembly, and it is indefinite to recite that a claim element is attached to itself.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 5, 11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewitt (US 2015/0034760 A1).
Regarding claim 1, Hewitt discloses a clevis assembly (clevis 22; fig. 2) comprising: 
a shackle having two ends (the shackle of clevis 24, as shown in fig. 2), each end respectively comprising an aperture (as shown in fig. 2); 
a structure connecting the apertures (the inner raceway of the PCS bearing structure 30, as shown in fig. 2; para. [0024], regarding an outer raceway of the PCS bearing structure 30 rotates with the PCS 21 and the rotating element 23, while an inner raceway is non-rotating and coupled to the translating element 22 by way of a clevis 24 and thereby moves linearly with the translating element 22; fig. 2) and housing a bearing (para. [0026], regarding the PCS bearing structure 30 may include a PCS bearing assembly 40); and 
a shearing device (lock 43; fig. 4A) comprising a frangible point (frangible element 50; fig. 4A) and in operable communication with the bearing the lock 43 may include a frangible element 50, which is breakable in accordance with the primary bearing 41 becoming seized; figs. 3 and 4A), wherein the shearing device is housed in a hollow portion of the structure (para. [0026], regarding the PCS bearing assembly 40 includes a primary bearing 41, a secondary bearing 42 and a lock 43; figs. 3 and 4A).



Regarding claim 11, Hewitt discloses the invention in claim 1, and further discloses wherein the shearing device is attached to the clevis by a fastener (as shown by the unnumbered fasteners of the clevis 24 depicted in fig. 2 connecting the PCS bearing structure 30 to the translating element 22.

Regarding claim 13, Hewitt discloses a rotary wing aircraft (abstract) comprising:
a plurality of blade assemblies (fig. 1); and
a tail rotor system (fig. 1) having a clevis assembly (clevis 22; fig. 2), wherein the clevis assembly comprises: 
a shackle having two ends (the shackle of clevis 24, as shown in fig. 2), each end respectively comprising an aperture (as shown in fig. 2); 
a structure connecting the apertures (the inner raceway of the PCS bearing structure 30, as shown in fig. 2; para. [0024], regarding an outer raceway of the PCS bearing structure 30 rotates with the PCS 21 and the rotating element 23, while an inner raceway is non-rotating and coupled to the translating element 22 by way of a clevis 24 and thereby moves linearly with the translating element 22; fig. 2) and housing a bearing (para. [0026], regarding the PCS bearing structure 30 may include a PCS bearing assembly 40); and 
a shearing device (lock 43; fig. 4A) comprising a frangible point (frangible element 50; fig. 4A) and in operable communication with the bearing the lock 43 may include a frangible element 50, which is breakable in accordance with the primary bearing 41 becoming seized; figs. 3 and 4A), wherein the shearing device is housed in a hollow portion of the structure (para. [0026], regarding the PCS bearing assembly 40 includes a primary bearing 41, a secondary bearing 42 and a lock 43; figs. 3 and 4A).

Regarding claim 15, Hewitt discloses the invention in claim 13, and further discloses wherein an inner raceway of the bearing (fourth raceway 422; fig. 3) is in operable communication with a piston (translating element 22; figs. 2 and 3).

Regarding claim 16, Hewitt discloses the invention in claim 15, and further discloses wherein the piston (22) is in operable communication with a pitch change shaft of the tail rotor system (see para. [0023]).

Regarding claim 17, Hewitt discloses the invention in claim 13, and further discloses wherein the frangible point is configured to break upon application of a pressure greater than a threshold amount (para. [0030], regarding the transmission of the rotation causes the bosses 520 of the second body 52 to impinge upon the breakable members 510 with greater force that the breakable members 510 are designed to withstand).



Regarding claim 19, Hewitt discloses the invention in claim 16, and further discloses the invention further comprising: a tail rotor blade mounted to the tail rotor system (tail rotor 15; fig. 1); a translating element (22) connected to the tail rotor system via a bearing structure (para. [0023], regarding when the translating element 22 pulls the PCS 21 inboard, a pitch walking beam and pitch change control links associated with each of the TRBs twist the TRBs about internal elastomeric bearings to increase blade pitch), the bearing structure for supporting the pitch change shaft (see again para. [0023]).

Regarding claim 20, Hewitt discloses the invention in claim 19, and further discloses wherein an outer raceway of the bearing structure is coupled to the pitch change shaft, and wherein an inner raceway is coupled to the translating element (para. [0024], regarding an outer raceway of the PCS bearing structure 30 rotates with the PCS 21 and the rotating element 23, while an inner raceway is non-rotating and coupled to the translating element 22 by way of a clevis 24 and thereby moves linearly with the translating element 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitt (US 2015/0034760 A1) in view of Desjardins et al. (US 5,415,525 A), hereinafter Desjardins.

However, Desjardins is in the field of tail rotors for rotary wing aircraft (abstract) and teaches wherein the piston (actuator 126; fig. 4b) comprises a plurality of splines (splines 144, 146; fig. 4b) such that coupling the piston with the bearing (bearing 140; fig. 4b) creates a spline joint (as shown in fig. 4b).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the clevis assembly of Hewitt such that the piston comprises a plurality of splines such that coupling the piston with the bearing creates a spline joint as taught by Desjardins in order to ensure that the piston and the bearing are securely and non-rotatably joined (see Desjardins, col. 6, lines 9-21).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitt (US 2015/0034760 A1) in view of Saeed et al. (US 4,269,384 A), hereinafter Saeed.
Regarding claim 7, Hewitt discloses the invention in claim 1, and further discloses wherein the shearing device is a cylindrical rod (para. [0029], regarding either or both of the first body 51 and the second body 52 may be frangible; fig. 4A).
Hewitt does not appear to specifically disclose wherein the frangible point is a portion of the cylindrical rod having a diameter smaller than another portion of the cylindrical rod.
However, Saeed is in the field of frangibly connected structural joints (abstract) and teaches wherein the frangible point (necked portion 118; fig. 5) is a portion of the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the clevis assembly of Hewitt such that the frangible point is a portion of the cylindrical rod having a diameter smaller than another portion of the cylindrical rod as taught by Saeed in order to ensure that shearing device shears at the desired location (see Saeed, col. 6, lines 59-68 and col. 7, lines 1-7).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt (US 2015/0034760 A1) in view of Dennis (US 2009/0194638 A1).
Regarding claim 8, Hewitt discloses the invention in claim 1, but does not appear to specifically disclose wherein the frangible point is a portion of the shearing device comprised of a material having a lesser tensile strength than another portion of the shearing device.
However, Dennis is in the field of frangible fasteners for unmanned aircraft (abstract) and teaches wherein the frangible point is a portion of the shearing device comprised of a material having a lesser tensile strength than another portion of the shearing device (para. [0022], regarding the inner fastener portion 140 of frangible fastener 108 may be composed a variety of different materials (e.g., metals, plastics, etc.) that have a higher tensile strength than the tensile strength of the outer fastener portion 120; fig. 2B).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the clevis assembly of Hewitt such that the frangible 

Regarding claim 9, Hewitt discloses the invention in claim 1, but does not appear to specifically disclose wherein the frangible point is a hollow portion of the otherwise solid shearing device.
However, Dennis teaches wherein the frangible point (notch 130; fig. 2A) is a hollow portion of the otherwise solid shearing device (as shown in fig. 2B).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the clevis assembly of Hewitt such that the frangible point is a hollow portion of the otherwise solid shearing device as taught by Dennis in order to ensure that shearing device shears at the desired location (see Dennis, para. [0022]).

Regarding claim 10, Hewitt discloses the invention in claim 1, but does not appear to specifically disclose wherein the frangible point is a portion of the shearing device having divots along a surface of the portion.
However, Dennis teaches wherein the frangible point (notch 130; fig. 2A) is a portion of the shearing device having divots along a surface of the portion (as shown in fig. 2B).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the clevis assembly of Hewitt such that the frangible .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitt (US 2015/0034760 A1) in view of Davis et al. (US 2013/0121828 A1), hereinafter Davis.
Regarding claim 12, Hewitt discloses the invention in claim 1, but does not appear to specifically disclose wherein the bearing is a journal bearing.
However, Davis teaches wherein the bearing is a journal bearing (journal bearing 923; fig. 11).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the clevis assembly of Hewitt such that the bearing is a journal bearing as taught by Davis in order to ensure that bearing can potentially deform as desired during operation (see Davis, para. [0034]).

Allowable Subject Matter
Claims 2-4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Primary Examiner, Art Unit 3647